DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 5/4/2022.  
Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amanda Sewanan (Reg. 79,652) on 5/12/2022 and 5/31/2022.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.	(Currently amended) A method comprising:
receiving, by a processing device executing a hypervisor on a destination host, a request to migrate a virtual machine (VM) from a source host to the destination host;
determining a total amount of memory associated with the VM on the source host, wherein the total amount of memory comprises a total amount of memory allocated to the VM according to an initial configuration of the VM, and wherein the initial configuration of the VM differs from a current configuration of the VM;
determining whether an available amount of memory on the destination host satisfies the total amount of memory associated with the VM on the source host; and
responsive to determining that the available amount of memory on the destination host satisfies the total amount of memory associated with the VM on the source host:
allocating, by the processing device, one or more memory pages in a page table on the destination host to satisfy the total amount of memory associated with the VM on the source host, wherein the one or more memory pages are to be associated with the VM on the destination host; and
responsive to determining that the one or more memory pages have been allocated on the destination host, initiating migration of the VM from the source host to the destination host.


8.	(Currently amended) A system comprising:
a memory; and
a processing device, operatively coupled to the memory, to execute a hypervisor on a destination host to:
receive a request to migrate a virtual machine (VM) from a source host to the destination host;
determine a total amount of memory associated with the VM on the source host, wherein the total amount of memory comprises a total amount of memory allocated to the VM according to an initial configuration of the VM, and wherein the initial configuration of the VM differs from a current configuration of the VM;
allocate one or more memory pages in a page table on the destination host to satisfy the total amount of memory associated with the VM on the source host, wherein the one or more memory pages are to be associated with the VM on the destination host; and
responsive to determining that the one or more memory pages have been allocated on the destination host, initiate migration of the VM from the source host to the destination host.

16.	(Currently amended) A non-transitory computer readable medium comprising instructions, which when accessed by a processing device, cause the processing device to:
receive, by a hypervisor on a destination host, a request to migrate a virtual machine (VM) from a source host to the destination host;
determine a total amount of memory associated with the VM on the source host, wherein the total amount of memory comprises a total amount of memory allocated to the VM according to an initial configuration of the VM, and wherein the initial configuration of the VM differs from a current configuration of the VM;
determine whether an available amount of memory on the destination host satisfies the total amount of memory associated with the VM on the source host; and
responsive to determining that the available amount of memory on the destination host satisfies the total amount of memory associated with the VM on the source host:
allocate one or more memory pages in a page table on the destination host to satisfy the total amount of memory associated with the VM on the source host, wherein the one or more memory pages are to be associated with the VM on the destination host; 
mark the one or more memory pages as not present in the page table of the destination host; and
responsive to determining that the one or more memory pages have been allocated on the destination host, initiate migration of the VM from the source host to the destination host.

20.	(Currently amended) The non-transitory computer readable medium of claim 16, wherein the processing device is further to:
	responsive to determining that each of the one or more memory pages associated with the VM has been retrieved from the source host:
perform device assignment of the physical device for the VM on the destination host; and
terminate the virtual device connection between the VM on the destination host to the physical device.

Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-7, 9-15, 17-20 depending on claims 1, 8 and 16, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196